Citation Nr: 1404218	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to June 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In August 2010, the RO issued a rating decision granting an increased evaluation of 40 percent for degenerative arthritis of the lumbar spine, effective November 24, 2008.  This did not satisfy the Veteran's appeal.

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran is seeking an increased evaluation for his service-connected degenerative arthritis of the lumbar spine.  The Board has determined that further development is required before the Veteran's claim is decided.

During his December 2013 hearing before the Board, the Veteran testified that his back disability has increased in severity.  He also reported that his spine is essentially ankylosed, and that his condition is also manifested by numbness and pain in his lower extremities.

In addition to his testimony, the Veteran submitted a November 2013 private treatment report from S.K., M.D., which notes that recent radiographs of the thoracic spine revealed "bridging osteophytes" throughout, and that this demonstrates "unfavorable ankylosis of the entire thoracolumbar spine."

Under these circumstances, the Board finds that a new examination is needed to ascertain the scope and severity of the Veteran's service-connected back disability, including consideration of any neurological components.  In addition, given the passage of time in this case, further development to obtain any outstanding records pertinent to the claim should be undertaken. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:
 
1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include records of any medical treatment received during the pendency of the claim.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the scope and severity of his service-connected back disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should be requested to identify thoracic and lumbar spine pathology present and to provide an opinion with respect to all such pathology, other than the service-connected degenerative arthritis of the lumbar spine, whether there is a 50 percent or better probability that the pathology is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected degenerative arthritis of the lumbar spine.  

The RO or the AMC should also ensure that the examiner provides all information required for rating purposes, to include information required to rate any neurological impairment associated with the service-connected disability.  

The rationale for each opinion expressed must also be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

